Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 1 of 25 Page|D #: 1

F | l E. D
m ctt,=,w?'¥
u,s. D)snnoi~ cz$§;\i:i;>\'t'%§o.r\l Y

UNITED sTATEs DISTRICT COURT at DEQ 1 1 2th

 

 

EASTERN DIsTRICT oF NEW YoRK ar
X .
DR. ARIF s. IZMIRLIGIL, Civil Action NO; '~ON@ let-anna @PHCE
PLAINTIFF, Jury Trial Demanded y
-against- (_;L;.{CV 1 8 7043
MPLEMENM VERIFIED
sELECT PoRTFoLIo sERVIClNG, INC., CoMPLAINT
DEFENDANT, BIANCO, J.
X sH\ELDs, M.J.

Plaintiff Dr. ARIF S. IZMIRLIGIL (hereinafter referred to as “Plaintifl” or “lzmirligil”),
acting as pro se, sets forth the following upon information and belief as and for his Supplemental
Verifled Complaint (“Supplemental Complaint”), against Defendant SELECT PORTFOLIO
SERVICING, INC., (hereinafter referred as “SPS” or “Defendant”).

NATURE OF THE ACTION

l. PlaintiH‘ s instant action stems from another of his action's bearing the Civil Action No:
2: l 7-cv-06157(JFB)(AYS), Dr. Arif Izmirligil v. Select Portfolio Servicing, lnc., et al, in the
same District Court, EDNY Where District Judge Joseph F. Bianco denied the defendants' motion
to dismiss on September 7, 2018 (DOC: No: 27), and every claim of lzmirligil's against the
Defendant SPS and other Defendants, among others, including but not limited to the RICO
claim, RICO conspiracy claim, and Breach of Contract claim, etc., are survived, also by directing
that “It is further ordered that Plaintiff Will be given an opportunity to file a motion to amend....”
Since, Defendant SPS engaged in actionable conduct after commencement of the Izmirligil's
earlier litigation, and Izmirligil may seek leave to file supplemental pleading [under Rule lS(c)

of FRCP] to assert additional claims based on the subsequent conducts of the Defendant SPS, but

KEQENE.D
DEC 1 t 2018
saw saw SE OFFlCE

 

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 2 of 25 Page|D #: 2

Plaintiff limirligil is not required to do so; Instead, he elected to bring this instant action
(“subsequent action”) involves claims over ongoing conduct and it relies on facts that occurred
both before and after the earlier action commenced in violation of the Real Estate Settlement
Procedures Act 12 U.S.C §2601 et seq. (“RESPA”); 12 CFR 1024 et (“Regulation-X”); Fair Debt
Collection Practices Act, 15 U.S.C §1692 et seq (“FDCPA”) committed by Defendant SPS, and
under New York State Law, an accounting, seeking actual and compensatory damages, punitive
damages, costs, and attorney's fees against the Defendant SPS, where the Plaintiff‘s subsequent
action will be consolidated pursuant to Local Rule 50.3.1(e), stated in its interim that:
Assignment of Related Cases...in the interest of Judicial economy, the following categories of
civil cases shall be deemed to be “related” without further Order of the Court...(2) all pro se civil
actions filed by the same individual...where, as here, Plaintiff lzmirligil is currently acting, as
“pro se” in both actions. [See Local Rule 50.3.1(e)(2)].

2. Plaintiff lzmirligil is a natural person residing in the State of New York, County of
Suffolk, who is the owner of the residential property located at 15 Sailors Court, Miller Place,
New York 11764, that is the subject of the instant action.

3. Defendant SPS is a Utah Corporation and a residential loan servicing company with
offices in Jacl<sonville, Florida, and Salt Lake City, Utah. SPS is the former Fairbanks Capital
Corporation, which changed its name to Select Portfolio Servicing, lnc in June 2004, and
regularly conducts business in the State of New York and throughout the United States. SPS is
currently the subservicer of the Bank of New York Mellon f/k/a The Bank of New York, as
Trustee for CMFT 2006-82 Series, and has been acting as such since November l, 2013.

4. Defendant SPS's headquarters is located at 3217 S. Decker Lake Drive, Salt Lake City,

 

'Cas`e 2:1'3-¢v-o`7o43-JFB-AY‘S 'Do'cume'nt'l’ ' ‘Filed"`lZ/ll/la Page 3 of 25 PagelD #: 3

Utah 84119, and as of March 31, 2016, SPS serviced more than 400,000 loans nationwide SPS

enters into service agreements with lenders and note holders pursuant to which SPS provides

servicing activities for loan portfolios. SPS represents in standard forum letters to borrowers that

“[a]s the mortgage servicer, SPS is authorized to collect all payments and administer the terms of

the note and security instrument”, and further SPS mails standard form mortgage statements and

notice letters to the mortgagors, routinely, every month, including Plaintiff Izmirligil.
JURISDICTION AND VENUE

5. This Court has jurisdiction under 15 U.S.C §1692 k (FDCPA), 12 U.S.C §2614 (RESPA),
28 U.S.C §1321 and 28 U.S.C §1331 and 28 U.S.C §1337. The Court has supplemental
jurisdiction over Plaintiff s state law claims pursuant to 28 U.S.C §1367.

6. Venue is proper in this forum pursuant to 28 U.S.C §1391, because, all acts upon which
the claims are based occurred within this District, and Defendant SPS does or transacts business
within this District.

FACTUAL ALLEGATIONS
A- Defendant SPS is a “Serial RESPA Violator”, and SPS was already permanently
restrained, and enjoined from violating RESPA based on US v. SPS, Inc. 2007 US Dist.
LEXIS 104230, at 9(D. Mass, Sept. 6, 2007) in which is identical to the Plaintiff
Izmirligil’s RESPA and Regulation-X claims in this instant action:

7. RESPA imposes certain obligations on mortgage servicers to provide information to
borrowers regarding their mortgage loans. 12 U.S.C §2605. Additionally, in 2013, the Bureau of
Consurner Financial Protection (“CFPB”) enacted new regulations implementing specific
provisions under RESPA (“RESPA”) and the Dodd-Frank Act concerning mortgage loan

servicers including, but not limited to, certain requirements for responding to a written request

(“QWR”) for information concerning a borrower's mortgage loan. See 12 C.F.R §1024.36 et seq.;

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 ' Filed 12/11/18 Page 4 of 25 Page|D #: 4

Public Law 111-203, 124 Stat. 1376 (2010) (“Regulation-X”). RESPA and its implementing
regulations should be broadly construed to effectuate their remedial purpose. Friedman v.
Maspeth F ederal Loan and Sav. Ass'n., 30 F. Supp. 3D 183, 187 (E.D.N.Y, 2014) (“The Act
[RESPA] was designed to throw the federal Judiciary's protective cloak over residential-occupant
owners of real property and their kin to protect against abuse by banks during loan closings and
subsequent related events. The Act should be broadly applied to accomplish its prophylactic
purposes by exercising federal subject matter Jurisdiction.”).

8. Plaintiff Izmirligil purchased his horne on June 26, 2006 by executing note and mortgage
in favor of JP. Morgan Chase Bank, NA (“JPMCB”) that is Fannie Mae/Freddie Mac “Uniform
lnstrument” and “federally related mortgage loan” in the amount of $1.1 million. (EXHIBIT-l).

9. Plaintiff Izmirligil is “borrower” within the meaning of RESPA, 12 U.S.C §2605, and his
loan is a “federally related mortgage loan”, because it is secured by a first lien on residential real
property designed principally for the occupancy of one to four families, and Was made in whole
by JPMCB, then the Bank ofNew York Mellon (“BONYM”) as trustee for CMFT 2006-82
series, acting as lenders that had deposits or accounts insured by the FDIC. 12 U.S.C §2602(1)
(A) and (ll(B)(i)-

10. Defendant SPS has been servicing of the Plaintiff Izmirligil subject mortgage loan since
September 1, 2013, and SPS is a servicer as defined under RESPA 12 U.S.C §2601(i)(2).
(EXHIBIT-Z)

11. On December 27, 2015, Plaintiff mailed SPS his “first” Qualified Written Request (“first
QWR”) under RESPA that identified himself, subject loan number, and address of the subject

property, and further by inquiring informations in regard to the SPS' Lender Placed Insurance

 

Case 2:18-cV-O7O43-.]FB-AYS `Document 1 Filed 12/11/18 Page 5 of 25 Page|D #: 5

Policy (“LPI”) and accounting that are related to the SPS's servicing of the above referenced
mortgage. (EXHIBIT-S).

12. SPS did not respond to the Plaintiffs request for information in regard to the SPS's LPI
policy-_instead, its attorney Dorothy A. Davis of Eckert Seamans, LLC sent a letter dated
January 27, 2016 to the office of attorney David L. Singer who was not the attorney on the
record, and was not representing the Plaintiff Izmirligil in the 2009 State Litigation, and further
falsely stated that:

“According to SPS's records, LPI was placed on the property, with a policy number of
ALR 07556724339, effective November l, 2013 to November 1, 2014 (“LPI
Policy”)...However, it appears your client subsequently obtained a retail policy on the
property, and as a result, SPS terminated the LPI policy. Since the termination of the
LPI policy in July of 2014, we understand no additional LPI has been placed on the
property and currently the property is insured by Scottsdale Insurance Company, pursuant
to the Policy Nurnber H081207787, effective July 26, 2015 through July 26, 2016
(“Scottsdale Policy”). (EXHIBIT-4).

13. Contrary to the attorney Dorothy A. Davis's false statement concerning the date of the
termination of the SPS's LPI policy which was July of 2014; The actual “Lender Placed
Insurance Confirmation of Cancellation” with the Date of Issue; October 31, 2017, sent to
Plaintiff Izmirligil by the American Security Insurance Company (“ASIC”) which is the
“insurer”, and also co-defendant in the Plaintiff Izmirligil's “prior litigation” (EXHIBIT-S),
where the District Judge Bianco denied the defendants' dismissal motions on September 7, 2018
(EXHIBIT-G), and this is the reason for the Plaintiffs “instant-subsequent action” which both
actions will be consolidated pursuant to Local Rule 50.3.l(e)(2).

14. Defendant SPS clearly violated RESPA and its implemented Regulation-X related to its

LPl policy--not just by fabricating a false LPI policy on the Plaintiff Izmirligil property, but also

intentionally disregarding of the cancellation of its same false LPI policy in violation of 12

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 6 of 25 Page|D #: 6

U.S.C §2605(k)(1)(A),(C),(E); 12 U.S.C §2605 (l),(2)(3)(A)(B); 12 C.F.R §1024.37(€)(1)(iii)
(2); 12 C.F.R §1024.37(€)(2)(vii)(g) which is clearly stated in the interim that:
“Cancellation of force placed insurance; within 15 days of receiving...evidence
demonstrating that borrower had in place hazard insurance....
1. Cancel the force-placed insurance; and,
2. Refund to such borrower all force-placed insurance premium charges and
related fees...”

15. The date of issue of the “Lender-Placed Insurance Confirmation of Cancellation” is
October 31, 2017 on its face which was issued after Plaintiff lzmirligil commenced his prior
litigation on October 18, 2017, and more than two (2) years-contrary to the false statement of
its attorney Dorothy A. Davis which the cancellation date was July 2014”~and further ASlC's
October 31, 2017 cancellation letter clearly stated on its face that:

“Dear Customer:
The named insured Mortgage/Lender has requested cancellation of the vendor-placed
insurance that was issued in compliance with your mortgage/lien agreement. This
cancellation is effective at 12:01 am on 11/01/2013. The reason for this cancellation is:
Named Insured's (SPS, Inc) request.”
It is abundantly clear that SPS has requested the cancellation of its false LPI policy, after Plaintiff
commenced his prior litigation against SPS, and further SPS's own “Financial Breakdown
Statement” clearly demonstrated the same on its face that the date of LPI refund is 11/02/2017,
which is the date after Plaintiff Izmirligil commenced his prior litigation on 10/18/2017, against
Defendant SPS, and other co-defendants ASIC, and Assurant, lnc (“Assurant”). (EXHIBIT-7).

16. Plaintiff Izmirligil has suHered “actual damages” that were directly and proximately
caused by the Defendant SPS's violation of RESPA, by charging false LPI policy in the amount
of 810,032.00 annually, on the Plaintiff‘s property, by failing to provide correct information in a

clear and conspicuous manner, by failing to correct its falsely charged LPI fees in its servicing

records (e.g escrow accounting and payment history records, etc.) timely, in a clear and

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 7 of 25 Page|D #: 7

conspicuous manner under RESPA and its implemented Regulation-X, in which caused Plaintiff
lzmirligil to incur further costs and attorney's fees in trying to seek more information to correct
the Defendant SPS's false LPI policy, and further that as a result of the SPS's RESPA violations,
Plaintiff Dr. Iz.mirligil suffered loss of income, nausea, emesis, embarrassment, and mental
anguish.

17. The Defendant SPS's fabrication of false LPI policy in violation of RESPA, 12 U.S.C
§2605(f)(1) is standard and routine way of operating that Plaintiff lzmirligil can easily obtain
“Statutory damages”, where lzmirligil is opted out class-member of a class action in the case,
styled, “Juan Almanzar and Joselyn Evans, et al v. SPS, Inc et al, Case No: l4~CV-22586, (Judge
Moreno) (U.S District Court, Southern District of Florida), where the class action was settled for
$40.6 million in monetary relief to a 166,066 member settlement class, in addition to $4. 15
million in attorney's fees and expenses, against Defendant SPS, and other co-defendants, on
March 25, 2016. (“The first class action”).

18. Furthermore, the Defendant SPS's pattern and practice of non-compliance with the
requirements of Section 2605 was permanently restrained and enjoined from engaging in certain
conducts, e.g concerning fabrication of false LPI policy, etc..., in the case, styled United States v.
SPS, Inc., 2007 U.S Dist LEXIS 104230, at 9 (D. Mass Sept. 6, 2007), where the Defendant SPS
was stipulated the Consent Order, and agreed to pay 840 million with U.S Government entities,
that was entered against SPS where the Defendant SPS's serial RESPA violations-more than
couple of hundred thousands, as per the Class actions and Court records-that clearly supports
Plaintiff Izmirligil's RESPA claim for “statutory damages” against Defendant SPS. Settlement is

available at www.ftc.gov/news-events/press-releases/2003/11/fairbanks-capital-settles-ftc-and-

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page.S of 25 Page|D #: 8

HUD-charges.

19. On March 5, 2018, Plaintiff mailed SPS his “second” Qualified Written Request (“second
QWR”) under RESPA that identified himself, subject loan number, and address of the subject
property, and further by inquiring informations in regard to the accounting, more specifically
unapplied and/or misapplied payments between July 26, 2006 and October 31, 2006, and
between April 1, 2009 and July 21 , 2009, and further demanded information in regard to the
Notice of Default(s) and correction that are related to the SPS's servicing of the above referenced
mortgage (EXHIBIT-S).

20. SPS's response dated March 20, 2018 to this request for information and correction under
RESPA did not provide any of the requested information, or correction; Instead, it stated that :

“Due to the current litigation, SPS believes that it would be more appropriate to refrain
from providing a detailed response to you at this time. We encourage you to continue
working with our legal counsel to determine the available resolution options...and
consider this matter closed.” (EXHIBIT-9).
This is a violation of RESPA, 12 U.S.C §2605, based on the District Court's decision in Bivens v.
SPS, lnc., No: l: 15-cv-0760-ELR-.1KL, 2017 WL 8181523, at 12 (N.D Ga. Dec. 18, 2017),
report and recommendation adopted, No: 1: 15-cv-0760-ELR, 2018 WL 3688935 (N.D. Ga.
March 27, 2018) where the Court held that the “defendant SPS's failure to respond to the
Plaintiff Bivens' QWR under the guise of ongoing litigation is a violation of RESPA, 12 U.S.C
§2605(€)”, and further determined that “the existing or ongoing lawsuits and litigations do not
operate as a stay to RESPA” in the above styled class-action lawsuit against Defendant Servicer
SPS, Inc. On September 10, 2018, SPS stipulated and settled the class-action with Plaintiff

Bivens. (EleBIT-io).

21. On March 25, 2018, Plaintiff mailed SPS his “third” Qualified Written Request (“Third

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 9 of 25 Page|D #: 9

QWR”) under RESPA, and under FDCPA, 15 U.S.C §l6920(a)(2) that also mailed to its attorney
Dorothy A. Davis, by requesting “Cease and Desist” communicating directly to the Plaintiff
lzmirligil who is represented with his attorney. (EXHIBIT-ll).

22. SPS's response dated April 5, 2018 to this request, similarly failed to provide any of the
requested information, or correction, and/or comply with the lzmirligil's demand to Cease and
Desist communicating with the Plaintiff who is represented with an attorney; Instead, SPS sent
its response directly to the Plaintiff‘s Dental Office in violation of FDCPA, 15 U.S.C §1692c(a)
(2), and further stated that:

“Due to the current litigation, SPS believes that it would be more appropriate to refrain
from providing a detailed response to you at this time. We encourage you to continue
working with our legal counsel to determine the available resolution options....and
consider this matter closed.” (EXHIBIT-IZ).

23. Plaintiff Izmirligil suffered “actual damages”, additionally, that directly and proximately
caused by the Defendant SPS's additional violations of RESPA, by failing to provide correct
information in a clear and conspicuous manner, and by failing to correct its servicing errors (e. g
escrow accounting and payment history records, etc.) timely, under RESPA, and its implemented
Regulation X, in which caused Plaintiff Izmirligil to incur further costs, and attorney's fees in
trying to seek more information to correct the Defendant SPS's false servicing records, escrow
accounting, and payment history records that as a result of the SPS's RESPA violations, Plaintiff
Dr. Izmirligil suffered loss of income, nausea, emesis, embarrassment, and mental anguish,
where the District Court denied the servicer SPS's opposition to the RESPA claims of the
Plaintiff Bivens in Bivens v. SPS., Inc case.

24. On June 25, 2018, Plaintiff mailed SPS his “fourth” Qualified Written Request (“Fourth

QWR”), directly to the Relationship Manager Mr. Zachary Rogers and Mr. Sinanua Tuaitanu of

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 10 of 25 Page|D #: 10

Servicer SPS, under RESPA due to the Defendant SPS's persistent failure to provide correct
informations and its failure to correct the servicing errors, and under RESPA’s implemented
Regulation X that also rendered “Notice of Error” (“NOE”). (EXHIBIT-IS).

25. SPS's response dated July 9, 2018 to this request, similarly, failed to provide any of the
requested information, or correction, and/or comply with the Izmirligil's demand that sent
directly to the Izmirligil's attorney Singer's office, stated similarly that:

Legal matter.

“The issue presented in the letters are part of an ongoing litigation SPS is aware of the
issues presented in the letter. Due to the current litigation, SPS believes that it would be
more appropriate to refrain from providing a detailed response at this time...we encourage
you to continue working with our legal counsel to determine the available resolution
options...and consider this matter closed.”

Melissa J. Thomas

Customer Advocate. (EXHIBIT-l4).

26. Plaintiff Izmirligil suffered “actual damages”, additionally that directly and proximately
caused by the defendant SPS's additional violations of RESPA, by failing to provide correct
information in a clear and conspicuous matter, and by failing to correct its servicing errors (e.g
escrow accounting and payment history record, etc., timely, under RESPA and its implemented
Regulation X, in which caused Plaintiff Izmirligil to incur further cost, and attorney's fees in
trying to seek more information to correct the Defendant SPS's false servicing records, escrow
accounting and payment history records that as a result of the SPS's RESPA violations, Plaintiff
Izmirligil suffered loss of income, nausea, emesis, embarrassment, and mental anguish, where

the District Court denied the servicer SPS's identical opposition to the RESPA claims of the

Plaintiff Bivens in Bivens v. SPS, Inc. case.

10

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 11 of 25 Page|D #: 11 .

27. SPS sent another letter dated July 26, 2018 directly to the Izmirligil's attorney Singer's
office, this time denying the Izmirligil's inquiry raised questions regarding “Escrow” accounting

records, stated identically, in that:
Escrow.
“The issue presented in the letters are part of an ongoing litigation SPS is aware of the
issues presented in the letter and would like to work with you and your client to reach a
resolution. Due to the current litigation, SPS believes that it would be more appropriate to
refrain from providing a detailed response at this time...we encourage you to continue and
your client to continue working with our legal counsel to determine the available
resolution options...and consider this matter closed.”
Terra Henlime,
Customer Advocate. (EXHIBIT-IS).

28. On July 30, 2018, Izmirligil's attorney Singer sent his letter, under RESPA and
Regulation-X as “final” Qualified Written Request (“QWR”) and/or Notice of Error (NOE),
directly to the Defendant SPS, Inc., and its current attorney(s) Dorothy Davis, Esq of Eckert
Seamans Cherin & Mellott, inquiring the same information and corrections concerning the SPS's
servicing errors (e. g escrow accounting and payment history records, and the default notices
under note and mortgage agreements, etc...) (EXHIBlT-16).

29. On August 13, 2018, SPS sent its “final” letter directly to the lzmirligil's attorney Singer's
office similarly denying the attorney Singer's inquiry raised “identical” questions regarding its
false and defective servicing records by refusing to provide information and by refusing to
correct its servicing errors, stating that:

“Dear Mr. Singer,

Thank you for your inquiry on July 31, 2018. The issues presented in your letter are part
of an ongoing litigation. SPS is aware of the issues presented in your letter, and would like to
work with you to reach a resolution. Due to the current litigation, SPS believes that it would be
more appropriate to refrain from providing a detailed response to you at this time. Our legal
counsel will respond under a separate cover.”

Sincerely,

Jelisa Reed
Customer Advocate. (EXHIBIT-17).

ll

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 12 of 25 Page|D #: 12

30. Neither the final letter of SPS nor its attorney's separate letter resolve the SPS's
“additional violations” of RESPA and its implemented Regulation-X, in that Plaintiff Izmirligil
suffered “additional actual damages” that directly and proximately caused by the SPS's failure to
provide correct information in a clear and conspicuous matter, and by its failure to correct its
servicing errors, timely, in which caused Plaintiff Izmirligil to incur further cost, and attorney's
fees in trying to seek more information to correct the Defendant SPS's false servicing records,
escrow accounting and payment history records that as a result of its RESPA/Regulation-X
violations, Izmirligil suffered loss of his income and retirement funds, nausea, emesis,
embarrassment, and mental anguish, where the District Court denied the Servicer SPS's identical
opposition to the RESPA claims of the Plaintiff Bivens in Bivens v. SPS, Inc. case.

31. Furthermore, Izmirligil has signed a “Retainer Agreement” on August 7, 2018 with the
class-action law firm of Giskan Solotaroff & Anderson, LLP, and has become a class-
representative next to l\/lr. Bret A. Evans due to the persistent and chronic RESPA and FDCPA
violations of the Defendant SPS, exactly committed by the same Defendant SPS, in this instant
action; However, Izmirligil has withdrawn himself from the subject class-action [Evans v. SPS,
Inc. et al, Case No: 18-cv-05985 (JMA)(GRB) E.D.N.Y], because the District Judge Bianco has
denied the SPS's, and other co-defendant's motion to dismiss the lzmirligil's every claims on
September 7, 2018, and further Hon. Bianco directed to the “Discovery/Deposition” proceedings
in the previous case [Dr. Izmirligil v. SPS, Inc, et al, Case No: 17-cv-06157 (JFB)
(AYS)E.D.N.Y], and additionally ordered that Izmirligil may amend his complaint, after
Discovery/Deposition proceedings be completed, where Izmirligil has to file his instant

“Supplemental Complaint” against SPS, Inc, under RESPA/Regulation-X and FDCPA, due to the

12

 

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 13 of»25 Page|D #:` 13 j . y

possible “Statute of Limitations” issue in respect to the SPS's RESPA violations within which is
three (3) years, and will be expired early January 2019. (“Second class-action”) (EXHIBIT-l$).
B- Defendant SPS is a “Serial FDCPA violator”, and SPS was already permanently
restrained and enjoined from violating FDCPA based on U.S v. SPS, Inc. 2007 U.S
Dist. LEXIS 104230, at 9 (D. Mass., Sept. 6, 2007), in which is identical to the Plaintiff
Izmirligil's FDCPA claims in this instant actions

32. ln addition to the current Class-action against SPS, Inc. in the US District Court,
E.D.N.Y (Evans v. SPS, Inc); lzmirligil's FDCPA claims are also identical against Defendant
SPS, in the other multiple class-action (and/or individual litigations), based on the
Defendant/Servicer SPS's exact same violations-either still ongoing or already settled by the
Defendant SPS- in the cases, as styled, Bacardi v. SPS, Inc. Case No: l6-cv23381,
(RNS)-,Southern District of Florida( Class Action for FDCPA and RESPA violation of SPS); as
styled Kahn v .SPS Inc Case No:l7-cv-07540 (NSR)(PED) S.D.N.Y (Class-action for FDCPA
violation of SPS); as styled, Bailin v. SPS, Inc. Case No: l4-cv-00678 (Gl\/lN)(PAL), D. Nevada
(lndividually for FDCPA violations of SPS); as styled, Wright v. SPS, lnc., Case No: 14-cv-
02298-1-30TGW, (M.D Florida) (Individually for FDCPA violation of SPS).

33. More specifically, servicer SPS's FDCPA violation against Plaintiff Izmirligil is the same
violation of the different case, as styled Carlin v. Davidson Fink, LLP, 852 F. 3d 207 (2d Cir.
2017) where Second Circuit affirmed the District Judge Seybert's order, confirming the exact
same violation of different Defendant, under FDCPA with respect to the falsified “Pay-off
letters” of the Defendant Debt Collectors.

34. Plaintiff Dr. Arif S. lzmirligil is an individual who resides in Miller Place, New York, in a

single family horne which he owns, and at all times relevant, he has maintained, and currently

maintains his home as his primary, principal residence, residing with his family (the “Home”).

13

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 14 of 25 Page|D #: 14

35. Plaintiff lzmirligil is a “consumer” as defined by 15 U.S.C §l692a(3), because, he is a
natural person allegedly obligated to pay the loan (the “Loan”) on his home.

36. The loan is a “Debt” within the meaning of 15 U.S.C §1692a(5) because it arouses from
transactions in which the money was used for personal, family, or household purposes, Plaintiff
Dr. lzmirligil incurred the loan to purchase his home.

37. Defendant Select Portfolio Servicing, Inc (“Defendant” or “SPS”) is a Utah Corporation
with its primary place of business at 3217 S. Decker Lake Dr., Salt Lake City, UT 94119-3815.
It's registered agent and office is Corporation Service Company, 80 State Street, Albany, New
York, 12207-2543.

38. SPS is engaged in the business of servicing residential mortgage loans for owners of the
loans.

39. Many of the loans which SPS services are in default or allegedly in default when SPS
first becomes involved with them. Typically, loans are treated as in default when 30 days behind

40. This is a regular part of SPS' business activities During 2012-2013, SPS assumed
servicing of 120,000 defaulted loans with a principal balance of over 825 billion.

41. SPS holds itself out as a “special servicer”, i.e, one which has expertise in handling
defaulted loans for their owners and effectively integrating them onto its servicing platform. SPS
obtains ratings as a “special servicer”.

42. According to a press release of Fitch, “As of March 31, 2016, SPS primary serviced
409,247 loans totaling approximately $84 billion. The portfolio is broken down by rated products
and includes the following: 373,363 subprime loans totaling $75.5 billion, 16,439 Alt~A loans

totaling $7.1 billion; 14,313 closed-end second lien loans totaling $521 million and the special

14

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 15 of 25 Page|D #: 15

servicing portfolio consisted of 31,782 loans totaling $4.5 billion”
(http://www.businesswire.com/news/home/20l60725000592l/en/fitch-affirms-select-portfolio-
servicing-u.s-rmbs).

43. According to a press release of Moody's, as of March 2018, SPS's servicing Portfolio
totaled 8114 billion in unpaid principal balance. This reflects continued growth for the residential
servicing portfolio compared to prior review.

44. SPS uses the mail and telephone system in conducting its business, and at all times
relevant, defendant SPS communicated with Plaintiffs by using the mail and other
instrumentalities of interstate commerce to collect or attempt to collect debts owed or due or
asserted to be owed or due another.

45. SPS regularly and often represents the owners of mortgage notes such as the Note and
regularly engages in collection through foreclosure of debts owed by consumers or
communicates with mortgagors with respect to the servicing of residential mortgage loans.

46. Because it regularly collects defaulted debts for others, and the debts are in default or
allegedly in default when it first becomes involved with them, SPS is a debt collector as defined
by FDCPA 15 U.S.C §l692a(6).

47. Servicing of the Plaintiff Izmirligil's loan was transferred to SPS on November 1, 2013.
Prior to that time, the loan had been serviced by JP. Morgan Chase Bank, NA (“JPMCB”).
JPMCB was also the “originator” of the subject mortgage loan, “first servicer”, and is currently
the “Paying agent” of the Trust CMFT 2006~S2. JPMCB was also the “Assignor” of the
servicing rights of the lzmirligil’s loan to the “Assignee” SPS, Inc where SPS is in the shoes of

the JPMCB, and further, SPS is responsible for all of the wrong doings of JPMCB, as former

15

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 16 of 25 Page|D #: 16

servicer of the subject mortgage loan.

48. At the time that servicing of the Plaintiffs loan was transferred to SPS, the subject loan is
alleged to have been in default or allegedly in default SPS is what is colloquially referred to as a
“Default Servicer”, and SPS has a “Debt Collection Agency License No: 1170514” in New York
City.

49. Defendant SPS has been attempting to enforce against Plaintiff Izmirligil’s residential
mortgage loan entered into for personal, family, or household purposes, namely housing

50. The lzmirligil's loan was “allegedly” in default when SPS first became involved with on
November l, 2013, and the foreclosure action had been filed with respect to the loan in
December 2009 that the loan had been accelerated (EXHIBIT-l9).

51. Each month during the last 12 months, including on or about May 1, 2018, defendant sent
lzmirligil a monthly statement (The one for May 1, 2018 is attached as EXHIBlT-Z()).

52. The monthly statements were printed or computer generated forms, filled out by a
computer.

5 3. Each statement announces that “If payment is received after [date] 8148.21 late fee will
be charged.”

54. A copy of the alleged Note and the mortgage of Izmirligil is in EXHIBIT-l.

55. The note provides for late charges on an “overdue payment of principal and interest” and
says nothing about late charges after acceleration

56. After a loan has been accelerated, there are no overdue payments of principal and
interest. v

57. Because the loan had been accelerated, no late fees were permissible (Carreras v.

16

 

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 17 of 25 Page|D #: 17

Weinneb, 33 AD 3d 953, 955 826 N.Y.S 2d 72 (2d Dept. 2006); Greenpoint Sav. Bank v. Varona,
236 AD 2d 443, 653 NYS 2d 656 (2d Dept. 1997); Kahn v. SPS, lnc., Case No: 17-cv-07540,
(NSR)(PED) (S.D.N.Y).

58. The alleged note and mortgage are written on standard forms. The language concerning
“late charges” is standard in residential mortgage loans.

5 9. Defendant SPS has engaged in a pattern and practice of stating that “Late fees may be
charged on accelerated loans; thus, Defendant SPS' statement is false and clearly violates the
FDCPA, 15 U.S.C §1692(€) and (f}.

60. Each monthly statement also reflects that SPS charges in the amount of $7,443.00 as
styled “Other charges and fees” included in the amount to reinstate account is $l,l46,902.81.

61. The defendant SPS' recent “Payoff Statement” dated l\/Iay 1, 2018 similarly reflects that
SPS charges in the amount of $7,443.00 as styled “Loan Level Advance Balance” included in
the total amount due of $2,011,781.92 under the alleged note and mortgage agreements A copy
of the “Payoff Statement” dated May l, 2018 sent to Plaintiff Izmirligil by Defendant SPS in the
EXHIBIT-Zl.

62. In its letter dated April 23, 2018 signed by its attorney Kenneth J. Flickinger of Eckert
Seamans, LLC., defendant SPS conceded that the “Corporate Advance Balance” of Izmirligil
consist of the charges for the prior and current FC Attorney's fees in the amount of $5,750.00; the
foreclosure cost in the amount of $1,463.00; the property inspection in the amount of 8141.00;
and the property validation in the amount of $89.00, totaling in the amount of $7,443.00 A copy
of the letter dated April 23, 2018 is in the EXHIBIT-ZZ.

63. Because the “Payoff Statement” and the “Monthly Statements” which stated an amount

17

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 18 of 25 Page|D #: 18

of the debt, but also stated that “The Total Amount Due” are included in the Foreclosure
Attorney's fees, the foreclosure cost, the property inspection fees, and the property valuation fees
totaling in the amount of $7,743.00 which are not yet due as of the date of the Payoff Statement
and the Monthly Statement are issued; Thus, the payoff statements and the monthly statements of
the defendant SPS is not entitled under note, is improper and further it plainly violates the
Section l692(e) and (f) of FDCPA (Carlin v. Davidson Fink, LLP., 852 F.3d 207 (2d Cir. 2017);
Veach v. Shecks, 316 F.3d 690, 693 (7‘h Cir. 2003)).

64. Furthermore, SPS cormnunicated-directly-with Plaintiff lzmirligil, multiple times, in
connection with the Note, and With respect to such mortgage debt in violation of Section 1692(c)
of the FDCPA, without the prior consent of Izmirligil, where the debt collector SPS knew the
consumer lzmirligil is represented by his attorneys as per the lzmirligil's “first” Cease and Desist
letter dated November 4, 2013 sent to the servicer SPS, lnc., as per the Izmirligil's “second”
Cease and Desist letter dated April 4, 2018, sent to the servicer SPS, lnc; and, as per the
Izmirligil’s attorney Singer's “third” Cease and Desist letter dated April 14, 2018 sent to the
Servicer SPS, lnc., by sending pay-off letters, collection letters, and statements directly to the
lzmirligil's dental office between January 2014 and August 2018; Despite, SPS has knowledge of
such attorneys' names, as per its own letter dated January 8, 2014, and/or SPS can readily
ascertain, such attorney's name and address where the lzmirligil’s attorneys had never consented
to direct communication with Dr. Izmirligil. [The copy of the SPS's acknowledgment letter dated
January 8, 2014; the copy of the Izmirligil's “first”, “second”, and “third” Cease and Desist
letters (which were sent by the attorney Singer directly to the servicer SPS, dated April 14, 2018)

were annexed as EXHIBIT-23 and EXHIBIT-24].

18

 

Case 2:18-cV-O7O43-.]FB-AYS Document 1 Filed 12/11/18 Page 19 of 25 Page|D #: 19

65. As a result of the Section 1692(c) of the FDCPA violations of the Servicer SPS, Plaintiff
Izmirligil has suffered actual damages, for the additional attorney's fees and costs, and is entitled
to statutory damage plus actual damages to be shown specifically at the time of trial, based on
the servicer SPS's same violations in different cases, as styled, Bailin v. SPS, Inc Case No: l4-
cv-00678 (GMN)(PAL)(D.Nevada) (August 7, 2015); and, as styled Wright v. SPS, lnc., Case
No: l4-cv-2298-T-33TGW (M.D Fla. Feb. 2, 2015) (James S. Moody, J).

66. Contrary to the District Judge Bianco's September 7, 2018 Order by commanding that the
Discovery and Deposition of “one” Deponent from SPS, Inc shall proceed, and despite to the
lzmirligil's and his attorney's multiple inquiries through QWRs and N()Es under RESPA and its
implemented Regulation-X; The Defendant Servicer SPS, through its current attorney Flickenger
of the Law firm Eckert Seamans, filed a motion for a “Protective Order” in the State Court_-
shamelessly and deceitfully~where there is no Discovery or Deposition proceeding in the State
action by hopelessly attempting to hide the servicers SPS's and JPMCB's own servicing records
that will absolutely demonstrate the servicers' wrong doings, as per the direction of attorney
Kramer who is the supervisor of the attorney Flickenger of Eckert Seamans, as stated in his
“Law 360” article, that “When all else fails, file a motion for a “Protective Order”.
(EXHIBIT-ZS).

CAUSES OF ACTIONS
FIRST CAUSE OF ACTION
(AS TO SPS‘S VIOLATION OF RESPA, 12 U.S.C §2605)

67. Plaintiff repeats and realleges each proceeding paragraph of the Supplemental Complaint

as if fully set forth herein.

68. SPS is a servicer because it is responsible for servicing Plaintiffs federally related

19

 

Case 2:18-cV-07043-_.]FB-AYS Document 1 Filed 12/11/18 Page 20 of 25 Page|D #: 20

mortgage loan (12 U.S.C §2605(i)(3)); Because, it is secured by a first or subordinate lien on a
residential real property designed principally for the occupancy of one to four farnilies, and was
made in whole by JPMCB, then the BONYM as trustee for CMFT 2006-82 Trust Series, acting
as lenders that had deposits or accounts insured by the FDIC. (12 U.S.C §2602(1)(A) and (1)(B)
(i).

69. As a servicer of a federally related mortgage loan, SPS must comply with any regulation
implementing the provision of RESPA. (12 U.S.C §2605(1<)(1)(13)).

70. SPS is required to maintain policies and procedures that are reasonably designed to
ensure that it can provide accurate and timely disclosures to a borrower as required by this
subpart or other applicable law and provide a borrower with accurate and timely information and
documents in response to the borrower's requests for information with respect to the servicing of
the borrower's mortgage loan. (12 C.F.R 1024.38(a),(b)(l)(i), and (b)(l)(iii)).

71. Between December 27, 2015 and July 30, 2018, Plaintiff Izmirligil and his attorney
Singer sent seven (7) QWR/NOE to the servicer SPS, requesting, among other things, that
Servicer SPS to provide Izmirligil servicing informations in regards to the SPS's illegally
fabricated Lender Placed Insurance (“LPI”) policy, and its cancellation date within 15 days,
under RESPA (12 U.S.C §2605(1)(3)(A) and (B), and under Regulation-X (12 C.F.R §1024.35(b)
(5) and (6); to provide information concerning Izrnirligil's Escrow and Payment account going
back to the inception thereof; and further, after investigation, to inform and/or to correct its
servicing errors in regard to the Izmirligil's disputed loan and as per the documents provided with
JPMCB and the BONYM that there are discrepancies between the payment history records of

SPS and Escrow accounting records of SPS, as described in the attorney Singer's QWR/NOE

20

 

 

Case 2:18-cV-07043-.]FB-AYS Document 1 Filed 12/11/18 Page 21 of 25 Page|D #: 21

dated July 30, 2018 (or in the Plaintiff Izmirligil's six (6) QWR/NOES); further, to provide
explanation and information why the servicer did not accept payment from Izmirligil on or
around June 15, 2009, or after July 21, 2009, as per its own “Customer Communication
Worksheet” (“CCW”) that clearly demonstrated that (i) Izmirligil had a surplus in the amount of
$l,646.30 on July 21, 2009; (ii) lzmirligil had a surplus in the amount of $ll,152.84 on April 4,
2009 when the servicer declared Izmirligil was in default in payments on the same date; (iii) The
servicer has misapplied and/or never applied the Izmirligil's payments more than $50,000.00 as
of today, as is evident from its own Escrow and Payment History records; and, furthermore,
servicer SPS also failed to provide a first notice or filing required by applicable law for Judicial
foreclosure titled “30-day Default notice”, under the Note and Mortgage agreement in addition to
“90-days Default Notice” pursuant to RPAPL §1304 and RPAPL §1303 notice, all of which are
clear violations of RESPA/Regulation-X (12 C.F.R 1024.38(b)(1)(e) which SPS falsely states on
its monthly statements that SPS has completed the first notice or filing required to start a
foreclosure

72. SPS violated 12 U.S.C §2605(k)(l)(E) when it failed to provide a response to Plaintiffs
seven (7) QWRs/NOE for information with accurate, clear, and conspicuous information
concerning his servicing of mortgage loan by the servicer SPS.

73. SPS provided an untimely, inadequate, insufficient, and misleading explanation of why
the information and corrective action requested by Plaintiff lzmirligil was unavailable or could
not be obtained by the servicer SPS, instead falsely denying it, under the guise of ongoing
litigations where the District Judge Ross flatly rejected the same reasoning as meritless in Bivens

v. sPs case (12 U.s.C 2605(2)(A)(C)(i), ana 12 C.F.R §1024.36(<1)(1)@)).

21

 

Case 2:18-cV-07043-.]FB-AYS Document 1 Filed 12/11/18 Page 22 of 25 Page|D #: 22

74. SPS violated RESPA 12 U.S.C §2605(e)(2) by failing to provide a substantive response to
Plaintiff Izmirligil within 30 days, including failing to (1) Make appropriate corrections in the
account of the borrower, including the crediting of any late charges or penalties, and/or payment
discrepancies, misapplications (or none-applications of suspense accounts), and further transmit
to the borrower a written notification of such correction; or (2) after conducting an investigation,
provide the borrower with a written explanation or clarification that including (i) a statement of
the reasons the servicer SPS believes the account is correct, and (ii) the contact information of a
servicer employee or office that can provide assistance to Izmirligil.

75. SPS's violation of RESPA harmed lzmirligil in that incurred attorney's fee, court fees,
costs in having to respond to SPS's reinstatement letters, pay-off letters, printing, copying, and
postage fees, uncorrected late fees, unapplied or misapplied mortgage payments, business loss,
loss of retirement funds, mental anguish, embarrassment, nausea, and emesis.

76. SPS's violation of RESPA harmed Plaintiff Izmirligil by depriving him of the statutory
right to accurate, clear, and conspicuous information concerning his mortgage loan's servicing
conducted by servicer SPS.

77. Upon information and belief, SPS persistently and routinely and/or intentionally fails to
timely and adequately respond to QWR/NOES from the borrowers, and fails to take corrective
actions concerning its servicing errors, unlawful charges for LPI policies to Escrow accounts,
and fails to take corrective actions for the unapplied and/or misapplied mortgage payments to the
borrowers' accounts. Indeed, other residential mortgage borrowers have complained to the
Consumer Financial Protection Bureau (“CFPB”), and elsewhere that servicer SPS corruptly, and

intentionally fails to timely and adequately respond to QWRS and NOEs where lzmirligil is

22

 

Case 2:18-cV-07043-.]FB-AYS Document 1 Filed 12/11/18 Page 23 of 25 Page|D #: 23

entitled to actual damages , statutory damages under 12 U.S.C §2605(D, together with attorney
fees, costs, and punitive damages that is 9 times the actual damages, as a result of SPS's pattern
and practice of violating RESPA/Regulation~X. See

https ://getoutofdebt.org/ 1 04245/selectportfolio-servicing-inc-cfpb-complaint-4;
https://www.consumeraffairs.corn/finance/selectportfolio.htrnl?nage=1 1 ;
https://www.bankrank.org/complaint/2734366

SECOND CAUSE OF ACTION
(AS TO SPS'S VIOLATION OF FDCPA §§1692e, 1692f, 1692c)

78. Plaintiff repeats and realleges each proceeding paragraph of the Supplernental Complaint
as if fully set forth herein.

79. Plaintiff Izmirligil is a consumer as defined by 15 U.S.C §1692a(3) when he purchased
his home in New York by mortgage

80. SPS is a debt collector as defined by 15 U.S.C §l692a(6), and regularly collects defaulted
debts, or allegedly defaulted debts for others, and the debts are in default and/or allegedly in
default when SPS becomes involved with collections

81. SPS engaged in communication with Plaintiff as defined by 15 U.S.C §1692a(2) when it
sent its Pay-off letters dated March 13, 2018, and April 2, 2018, and April 10, 2018, and April
14, 2018, and April 17, 2018, and May 1, 2018, and June 5, 2018, and June 18, 2018, directly to
the Plaintiff Dr. Izmirligil's Dental Office.

82. SPS violated 15 U.S.C §1692e when it made false, deceptive, and misleading
representations about the character and amount that lzmirligil allegedly owed to pay-off or
reinstate his loan to avoid foreclosure

83. SPS violated 15 U.S.C §1692f when it charged fees not owed and note expressly

23

 

Case 2:18-cV-07043-.]FB-AYS Document 1 Filed 12/11/18 Page 24 of 25 Page|D #: 24

authorized by the agreement creating the debt

84. SPS violated 15 U.S.C §1692c when it contacted Plaintiff Izmirligil directly in writing
without the prior consent of lzmirligil when SPS knew lzmirligil was represented by his
attorney(s) with respect to the subject alleged debt, and Izmirligil's attorney(s) had never failed to
respond to the SPS's or its attorneys' communication, and Izmirligil's attorney had never
consented to direct communication With Izmirligi1; In the contrary, Izmirligil and his attorney(s)
sent three (3) Cease and Desist letters, directly to the Servicer SPS.

85. As a result of the violations by Defendant SPS, Izmirligil has suffered actual damages,
and is entitled to statutory damages plus punitive damages to be shown specifically at the time of
trial.

JURY DEMAND AND RESERVATION OF HIS RIGHT TO AMEND
86. Plaintiff is entitled to and respectfully demands a trial by Jury on all issues so triable
87. Plaintiff reserves the right to amend his complaint
PRAYER FOR RELIEF
WHEREFORE, Plaintiff lzmirligil respectfully requests this Court to enter Judgment
against Defendant SPS for all of the following:

a. That the Plaintiffs instant action be consolidated with the Plaintiff’s earlier action, as
styled Dr. Izmirligil v. SPS, Inc., et al, Case No: 17-cv-06157(JFB(AYS) in the same
District Court, E.D.N.Y;

b. That Plaintiff Izmirligil be awarded actual damages, and compensatory damages for
injuries suffered by Plaintiff for each of his claims;

c. That Plaintiff Izmirligil be awarded statutory and exemplary and/or punitive damages

24

 

 

Case 2:18-cV-07043-.]FB-AYS Document 1 Filed 12/11/18 Page 25 of 25 Page|D #: 25

where permitted

d. That Plaintiff be awarded costs and attorney's fees;

e. That the Court enter a Judgment permanently enjoining SPS from charging, collecting,
enforcing, and/or attempting to enforce debt in violation of RESPA/Regulation-X and in
violation of FDCPA.

f. That the Court enter a Judgment awarding any other Injunctive relief necessary to ensure
Defendant SPS's compliance with RESPA/Regulation-X and FDCPA;

g. Such other relief as this Court may deem just and proper.

Dated: December 11, 2018 Respectfully submitted,

Miller Place, New York z § _§ 2
Dr. Arr S&iilggll,)

Plaintifi`, Pro se

15 Sailors Court

Miller Place, NY. 11764
(631) 928-7660
yesizm@aol.corn

25

 

